—In an action to recover damages for medical malpractice, the defendant appeals from an order of the Supreme Court, Nassau County (Roncallo, J.), dated October 27, 1993, which denied his motion pursuant to CPLR 3212 for summary judgment dismissing the complaint.
Ordered that the order is affirmed, without costs or disbursements.
The plaintiff alleged that she experienced a dizzy spell while attempting to dismount from an examining table in the office of the defendant physician and that as a result, she fell to the floor and fractured her wrist. The plaintiff claimed that the *464defendant’s negligence consisted of his leaving her unattended after he finished examining her and his failure to provide her with assistance in dismounting from the table. The instant motion for summary judgment brought by the defendant was based entirely on the premise that the dizzy spell was not foreseeable. The plaintiffs medical records, which were available to the defendant, indicate, however, that the plaintiff had a longstanding history of dizzy spells and that she had experienced the symptom several times in the 11 days prior to the occurrence, including one instance which took place a mere one or two days prior to the occurrence. We accordingly conclude that an issue of fact exists with respect to whether the occurrence was foreseeable, and summary judgment was therefore properly denied. Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.